Citation Nr: 0116775	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for right eye cataract 
with defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Newark Department of Veterans Affairs (VA) Regional 
Office (RO).   


FINDINGS OF FACT

1.  The Board denied service connection for cataract, right 
eye, with defective vision, by incurrence or by way of 
aggravation in June 1962.

2.  Evidence submitted since the June 1962 decision does not 
bear directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSION OF LAW

Evidence received since the June 1962 decision is not new and 
material and the veteran's claim for service connection for 
right eye cataract with defective vision is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The veteran appeared for 
the undersigned Board Member at a March 2001 hearing, at 
which time he was informed of what was necessary to reopen 
his claim.  The Board concludes the discussions in the rating 
decisions, the SOC and the SSOC, informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  As such, Board finds that there is 
more than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finality-New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has also held that 
VA is required to review for its newness and materiality only 
the evidence submitted by an appellant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  "New and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justice v. Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the record demonstrates that the Board denied 
service connection for a cataract of the right eye with 
defective vision in June 1962.  

Evidence available to the Board at the time of its previous 
denial included the veteran's service medical records; the 
results of a May 1953 VA examination, wherein the veteran was 
diagnosed as having a traumatic cataract of the right eye; an 
Extract from Miscellaneous Records Concerning Medical 
Treatment form, showing dates of medical treatment for the 
time period from June 1952 through October 1952; several 
statements from the veteran regarding injuries sustained 
inservice including those sustained as a result of a jeep 
accident in Korea; March and April 1956 statements from the 
veteran's mother concerning the veteran's eyesight; a January 
1962 affidavit from E. M., an individual who served with the 
veteran, indicating that he was aware of the jeep accident 
and the veteran's subsequent deterioration of vision; and the 
testimony of the veteran and his mother at a May 1962 
hearing, wherein the veteran gave extensive testimony 
concerning his preservice vision, his vision at the time of 
his entrance into service, the jeep accident, and his vision 
following the jeep accident. 

In its June 1962 decision, the Board noted that on 
examination for enlistment, visual acuity was recorded as 
20/400, right eye, and 20/100, left eye, correctable to 
20/70, right eye, and 20/20, left eye.  The Board further 
observed that in May 1950, a notation was made of "fundus 
lesion OD" and visual acuity was recorded as 1/200, right, 
uncorrectable, and 13/200, left, correctable, to 20/25.  The 
Board also noted that a June 13, 1951, eye refraction showed 
that visual acuity in the right eye was light perception 
only, and 20/300 in the left eye.  A notation was made at 
that time of slight cataract involvement of the right eye and 
blindness in that eye since birth.  The Board further 
observed that the veteran reported to the dispensary at 
various times from June to October 1952 for conditions 
unrelated to the issue on appeal and was returned to duty on 
the same day that he reported for treatment.  The Board also 
noted that in June 1952, reference was made to a contusion of 
the head sustained in a fall and that in an August 1952 
treatment record reference was made to an opacity of the 
right eye.  

The Board further observed that on examination at separation 
from service, notation was made of a complete cataract of the 
right eye, which the veteran stated was due to a jeep 
accident.  The Board also indicated that a notation was also 
made of esotropia, right eye, and myopia, left eye.  Visual 
acuity was light perception, right eye, and 20/100, left eye, 
correctable to 20/20.  The Board further noted that the 
veteran was officially examined in April 1953, with a 
diagnosis of cataract, right eye, with light perception in 
that eye, being rendered.  The Board also made reference to 
the affidavit from E. M., which indicated that the veteran 
sustained an injury to the right side of his face as a result 
of a jeep accident and that following the accident he had an 
obvious impairment of his vision, especially in the right 
eye.  

The Board found that the evidence, including the notation on 
examination for service and statements recorded for clinical 
purposes, showed clearly and unmistakably the presence of a 
right eye disorder prior to service, which was not otherwise 
contended.  The Board further found that service medical 
records did not disclose onset of any active eye disease or 
injury during service prior to the finding of a lesion in the 
fundus of the right eye during May 1950 or the finding of a 
cataract therein during June 1951.  The Board also noted that 
the injuries sustained to the head in a fall in June 1952 
were not shown to have involved the eyes.  The Board further 
found that the veteran was not shown to have sought or 
required treatment for an eye injury as a result of a jeep 
accident in August 1952 or at anytime thereafter inservice.  
Finally, the Board found that any decreased visual acuity 
which may have occurred during service was clearly and 
unmistakably shown to be due to the preservice eye disorder 
and did not reflect visual disablement attributable to 
disease or injury of service origin.  

The Board denied entitlement to service connection for 
cataract, right eye, with defective vision, by incurrence or 
by way of aggravation, as not having been established.  

Evidence received subsequent to the June 1962 decision 
includes an additional statement from the veteran's mother, a 
July 1964 statement from the veteran's clergyman indicating 
that blindness in the right eye causes a handicap with his 
occupation as a truck driver; a September 1995 application 
for compensation and pension, with various VA treatment 
records demonstrating no evidence of treatment for an eye 
disorder; additional treatment records received from the East 
Orange VAMC in January 1996 revealing no evidence of 
treatment for an eye disorder; an October 1996 statement from 
the veteran indicating that when he was discharged from the 
Army he was totally blind in his right eye; an October 1996 
statement in support of claim from the veteran indicating 
that he wished to reopen his claim for injuries to his right 
eye as a result of a jeep accident, along with enclosures 
including a duplicate copy of the prior Board decision, a 
duplicate copy of the statement from E. M., and numerous 
other letters previously of record at the time of the prior 
decision.

Also added to the record are numerous VA outpatient treatment 
records from the East Orange VAMC, received in March 1997, 
which do not reveal any treatment for an eye disorder; an 
October 1997 letter from the veteran's congressman along with 
enclosures of the veteran's previously considered service 
medical records; the testimony of the veteran at his November 
1997 hearing, at which time submitted previously considered 
copies of service medical records were submitted; treatment 
records received from the Surgeon General's Office covering 
the time period from November 1949 to June 1950, which do not 
demonstrate any treatment for an eye disorder; and the 
testimony of the veteran at his March 2001 hearing before the 
undersigned Board Member.  


Analysis

The veteran seeks to reopen his claim of service connection 
for decreased vision of the right eye.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim of service connection for right eye 
cataract with defective vision.

The additional statement from the veteran's mother is 
essentially cumulative of her beliefs expressed in writings 
available at the time of the prior denial and her testimony 
at her May 1962 hearing.  The July 1964 statement from the 
veteran's clergyman about the impact the veteran's vision has 
on his occupation is not material to the issue of whether the 
veteran's current right eye disorder was incurred in or 
aggravated by service, which was the basis for the previous 
denial.  The existence of impairment had previously been 
established.  Evidence of an impact in a particular 
occupation is cumulative.  The VA treatment records 
associated with the claims folder subsequent to the 1962 
decision, including those records forwarded by the veteran 
along with his October 1995 application, and the treatment 
records received in January 1996 and March 1997, make no 
reference to treatment for an eye disorder.  

The October 1996 statements from the veteran indicating that 
he was totally blind in his right eye when he left service 
and sustained injuries to his right eye as a result of the 
jeep accident are cumulative of the statements and testimony 
of the veteran at the time of his previous denial.  The 
duplicate copies of the service medical records, the letters 
of record at the time of the previous denial, and the 
statement from E. M., were considered and of record at the 
time of the previous denial.  The October 1997 enclosures 
forwarded by the veteran's congressman were also of record at 
the time of the previous denial.  The veteran's statement to 
his congressman is also cumulative of information which was 
available at the time of the previous denial as it expresses 
his belief about the onset of his eye injury and its relation 
to an inservice jeep accident.  

At the time of his November 1997 hearing, the veteran 
testified as to his vision prior to service, during service, 
following the jeep accident, and his vision following 
service.  The veteran's testimony essentially mirrors the 
testimony given at the time of his May 1962 hearing.  While 
the veteran did not testify extensively how his vision 
impacted his employment following service, this type of 
testimony has no impact upon whether the veteran's vision 
problems either began in or were aggravated by service.  The 
veteran also submitted a duplicate copy of his service 
entrance examination at the time of his hearing.  

At the time of his March 2001 hearing, the veteran again 
testified as to the incidents surrounding the jeep accident.  
The veteran also testified as to having fallen approximately 
twenty feet six months later.  The veteran indicated that he 
had not received any treatment for his eye following service 
and that he was not currently receiving treatment for the 
eye.  The veteran's testimony relates to the incidents 
surrounding the jeep accident and his vision at the time of 
his entrance and separation from service.  This testimony is 
essentially cumulative of information known by Board at the 
time of its previous denial by way of statements from the 
veteran and the testimony of the veteran and his mother at 
the May 1962 hearing.  

The Surgeon General Office reports, while new, cover the 
period from November 1949 to June 1950, prior to the 
veteran's claimed jeep accident.  Moreover, there is no 
reference to treatment for any eye disorder in these records.  

The veteran has not presented new and material evidence and 
the claim to reopen is denied.

ORDER

The petition to reopen a claim for service connection for a 
right eye cataract with defective vision is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

